 Case 2:21-cv-02014-PKH Document 18              Filed 05/10/21 Page 1 of 1 PageID #: 42




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION


ANTHONY SMITH GORDON                                                               PLAINTIFF

   v.                             CASE NO. 2:21-CV-2014

DR. WHITE, Crawford County
Detention Center; AND
SERGEANT ORTIZ, Crawford
County Detention Center                                                        DEFENDANTS

                                           ORDER

        The Court has received a report and recommendation (Doc. 17) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to file objections

has passed. The Magistrate recommends that Plaintiff’s Complaint (Doc. 1) be dismissed without

prejudice. The report and recommendation is proper, contains no clear error, and is ADOPTED

IN ITS ENTIRETY.

        IT IS THEREFORE ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

        Judgment will be entered accordingly.

        IT IS SO ORDERED this May 10, 2021.


                                                   /s/P. K. Holmes III
                                                   P.K. HOLMES III
                                                   U.S. DISTRICT JUDGE
